Citation Nr: 0932786	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for membranous 
glomerulonephritis (MGN), including as secondary to exposure 
to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1953 to 
November 1956, with additional unverified service in the U.S. 
Air Force Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his MGN is caused by, or related 
to, his military service.  Specifically, the Veteran contends 
that he was required to use carbon tetrachloride to clean 
weapons while working as a nuclear weapons technician in the 
U.S. Air Force, and that his exposure to this chemical caused 
his MGN.  The Veteran's DD-214 confirms that his military 
occupational specialty (MOS) was as a nuclear weapons 
mechanic.   

To date, the RO has only adjudicated the Veteran's claim on a 
direct basis, determining that direct service connection is 
not warranted because there is no evidence of treatment for, 
or complaints of, MGN in service.  In this regard, the Board 
points out that the RO has not specifically addressed the 
Veteran's contentions regarding possible in-service exposure 
to ionizing radiation or carbon tetrachloride.  Additionally, 
the Veteran has not been provided with notice regarding the 
information necessary to substantiate his claim for service 
connection of MGN based on exposure to ionizing radiation 
under 38 C.F.R. §§ 3.309(d) and 3.311.  Although a July 2005 
letter informed him of the evidence necessary to substantiate 
a claim for service connection for MGN on a direct basis, the 
Veterans Claims Assistance Act of 2000 (VCAA) requires that 
he receive notice of the information necessary to 
substantiate his claim on both grounds.  He should be 
provided adequate notice on remand.

Service treatment records indicate that, at his discharge 
examination in October 1956, and at his re-enlistment 
examinations in March 1965, April 1965, and August 1969, the 
Veteran was noted to have worked with radioactive substances 
on classified matters.  

The first evidence of treatment for MGN is in March 2004, 
when the Veteran began treatment with Mandeep S. Grewal, M.D.  
Dr. Grewal reported that the Veteran had a 1.5 year history 
of proteinuria, which was not associated with any significant 
heavy metal exposure in the recent past, but was associated 
with a history of osteoarthritis and non-steroidal usage.  
Dr. Grewal noted that the Veteran had a history of exposure 
to uranium while in the Air Force in the 1950s.  

Later that month, the Veteran underwent a renal pathology 
consultation with Gilbert Moeckel, M.D., and a biopsy 
revealed MGN.  Dr. Moeckel reported that an idiopathic 
etiology could not be excluded with certainty, and that other 
possible underlying etiologies of the Veteran's MGN included 
rheumatoid arthritis and other autoimmune processes.  

In an October 2005 treatment note, Dr. Grewal reported that 
the Veteran had a history of exposure to carbon tetrachloride 
when he was in the Air Force, which may account for his 
proteinuria.  

Finally, in an October 2005 letter, Dr. Grewal reported that 
he had been treating the Veteran for the past several years 
for his idiopathic MGN.  Dr. Grewal went on to indicate that 
he suspected that the Veteran's MGN was related to exposure 
while he was in the Air Force in the 1950s.  
 
Prior to adjudicating the Veteran's claim based upon the 
theory of entitlement to service connection for MGN as due to 
exposure to ionizing radiation, development procedures of 38 
C.F.R. § 3.311 should be followed.  

Additionally, to date, the Veteran has not been provided with 
a VA medical examination assessing the etiology of his MGN.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability and indicates that 
the disability, or signs and symptoms of disability, may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there is evidence of record indicating 
possible in-service exposure to radioactive substances and/or 
carbon tetrachloride, as well as evidence that the Veteran 
has been diagnosed with MGN.  Accordingly, a medical opinion 
regarding the etiology of this condition is necessary to make 
a determination in this case.  

Since this case is being remanded for the foregoing reasons, 
efforts should be undertaken to locate the Veteran's service 
personnel records.  The Veteran's private treatment records 
from Dr. Grewal, dated from October 2005 to present, should 
also be obtained on remand.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
addressing the unique evidentiary 
requirements for ionizing radiation 
claims.  

2.  Contact the National Personnel Records 
Center, and/or any other indicated source, 
and request copies of the Veteran's 
complete service personnel records and any 
records verifying whether or not he was 
exposed to carbon tetrachloride or any 
radioactive substances.  

3.  Undertake all indicated development 
under 38 C.F.R. § 3.311.  

4.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Mandeep S. Grewal, dated from October 
2005 forward.

5.  Thereafter, schedule the Veteran for 
an appropriate VA examination for MGN.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should describe and diagnose 
any current manifestations of kidney 
disease found to be present.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
kidney disease had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
carbon tetrachloride and/or radioactive 
substances.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


